The following order has been entered on the motion filed on the 2nd of March 2017 by Petitioner for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 16th of March 2017."
Upon consideration of the application filed by Petitioner on the 2nd of March 2017 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Durham County:
"Denied by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 2nd of March 2017 by Petitioner to Proceed as a Man Without Proper Funds:
"Motion Allowed by order of the Court in conference, this the 16th of March 2017."
Ervin, J. recused